IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 2, 2009

                                     No. 09-30383                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KELDA PRICE

                                                   Plaintiff-Appellant
v.

CHARLES PORTER, 16TH JUDICIAL DISTRICT COURT

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CV-176


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Kelda Price had been involved in litigation in Louisiana’s 16th Judicial
District, before Judge Charles Porter.1 She subsequently brought this pro se 42
U.S.C. § 1983 action against Judge Porter in his individual capacity. Price
asserted violations of her Fourteenth Amendment rights to due process and


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        As the district court noted, it is unclear from Price’s complaint whether the action in
state court is currently pending or had been resolved. It is also unclear from the record
whether Price was the plaintiff or defendant in the state court litigation.
equal protection because Judge Porter presided over her case although he had
allegedly been previously employed by the opposing party in the state court
litigation.   Her complaint requested that the district court “remove and
discipline Judge [Porter], make null and void his orders, provide any and all
equitable relief, [and] any relief possible.”
      Judge Porter filed a motion to dismiss pursuant to Federal Rules of Civil
Procedure 12(b)(1) and (6). The district court referred the motion to dismiss to
a magistrate judge, who recommended granting the motion because the Rooker-
Feldman and Younger abstention doctrines barred the action, and because Judge
Porter is judicially immune from suit. Price filed objections. The district court
adopted the recommendations of the magistrate judge and granted the motion
to dismiss. Price now appeals.
      We review de novo dismissals under Rules 12(b)(1) and 12(b)(6). Bauer v.
Texas, 341 F.3d 352, 356 (5th Cir. 2003); Benton v. United States, 960 F.2d 19,
21 (5th Cir. 1992). We take the factual allegations of the complaint as true and
resolve any ambiguities in the plaintiff’s favor. Id. We construe pro se litigants’
pleadings liberally, Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983), but pro
se litigants are not exempt from compliance with the relevant rules of procedure
and substantive law, Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981).
              A. Rooker-Feldman Doctrine
      The Rooker-Feldman doctrine precludes federal district courts from
exercising subject-matter jurisdiction over collateral attacks on state court
judgments. Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983). A litigant in federal court “cannot
circumvent this jurisdictional limitation by asserting claims not raised in the
state court proceedings or claims framed as original claims for relief” if these



                                         2
claims are “‘inextricably intertwined’ with a state judgment.” United States v.
Shepherd, 23 F.3d 923, 924 (5th Cir. 1994) (quoting Feldman, 460 U.S. at 482 n.
16). Constitutional questions arising in state proceedings must be resolved by
the state courts, with recourse at the federal level available only through an
application for a writ of certiorari to the United States Supreme Court. Liedtke
v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994).
      Price’s complaint asserts that Judge Porter should have been recused and
challenges the validity of the outcome in the state court proceedings. The
district court correctly held that Price’s complaint comprised a collateral attack
on the state court’s judgment, and accordingly, under the Rooker-Feldman
doctrine, the federal district court had no subject-matter jurisdiction to hear the
action. See Minor v. State of Texas, 62 F.3d 395 (5th Cir. 1995) (holding that the
Rooker-Feldman doctrine bars a district court from addressing a complaint
claiming that the judge in a state court action should have been recused).
      B. Younger Abstention Doctrine
      Under Younger v. Harris, 401 U.S. 37 (1971), federal courts must refrain
from considering requests for injunctive or declaratory relief based upon
constitutional challenges to ongoing state civil proceedings. Bauer, 341 F.3d at
357. Therefore, to the extent that Price sought injunctive or declaratory relief
with respect to ongoing litigation in the 16th Judicial District Court of
Louisiana, the district court correctly held that it was proper for it to abstain
from hearing those claims under Younger.
      C. Judicial Immunity
      Judges enjoy absolute immunity from suit for acts undertaken in their
judicial capacity, even those done maliciously or corruptly. Mireles v. Waco, 502
U.S. 9, 10 (1991); Stump v. Sparkman, 435 U.S. 349, 355-57 (1978).             The



                                        3
Supreme Court has explained that two limited exceptions to this doctrine exist:
acts the judge takes in a non-judicial capacity, and “actions, though judicial in
nature, taken in the complete absence of all jurisdiction.” Mireles, 435 U.S. at
11-12.
      As the district court held in the alternative, even if lack of jurisdiction did
not require dismissal, the suit would be barred by judicial immunity because
Price alleges conduct in connection with Judge Porter’s official acts. Even taking
Price’s allegations against Judge Porter as true, her suit against him would be
barred. See Stump, 435 U.S. at 355-60 (holding that a judge is entitled to
judicial immunity where his actions were alleged to have deprived litigant of due
process); Rheuark v. Shaw, 628 F.2d 297, 303-04 (5th Cir. 1980) (holding that a
judge is entitled to judicial immunity even if his actions deprived criminal
defendant of due process).
      Although Price asserts that Judge Porter acted without jurisdiction, as a
Louisiana District Court Judge, he had original subject matter jurisdiction to
hear all state criminal and civil matters. See L A. C ONST. Art. 5 § 16. Thus,
neither exception to judicial immunity applies here. Price also relies on Hafer
v. Melo, 502 U.S. 21, 31 (1991), for her argument that Judge Porter may be sued
notwithstanding the Eleventh Amendment’s grant of immunity. Hafer states,
however, that in contrast to the executive officers whose Eleventh Amendment
immunity Congress abrogated in some circumstances under § 1983 (pursuant to
§ 5 of the Fourteenth Amendment), “judges carrying out their judicial functions”
enjoy “absolute immunity . . . for their official actions.” Id. at 29.
      Thus, we affirm the district court for essentially the reasons stated by the
magistrate judge in the well-reasoned recommendations.




                                         4